Case: 1:19-mj-04250-JDG Doc #:1 Filed: 11/15/19 1o0f1. PagelD #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT FILED

for the
2:45 pm Nov 15 2019

Clerk U.S. District Court

Northern District of Ohio

 

 

 

United States of America ) Northern District of Ohio
V. )
Cleveland
) Case No. 1:19MJ4250-JDG woes
)
)
Lane Joseph Winters )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 10/28/2019 through 11/13/19 in the county of Richland in the
Northern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2251(a) and (e) Attempted Sexual Exploitation of Children

This criminal complaint is based on these facts:

See Affidavit, which is incorporated fully herein and attached hereto.

@ Continued on the attached sheet.
Fax,

Tes =

Complainant’s signature

 

TFO Ryan Anschutz, FBI
Printed name and title

 

Sworn to via telephone after submission by

reliable electronic means. Fed. R. Crim. P. 4.1.
Date: 11-15-19 La) fae () 6

/ Judge’s sightfure

Jonathan D. Greenberg, U.S. Magistrate Judge
Printed name and title

City and state: Cleveland, Ohio

 

 

 
